Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed August 18, 2022.

Claim Amendments
           Applicant’s amendment to the claims, filed 08/18/2022, is acknowledged. 
	Claims 1-52 are cancelled.
	Claim 72 is amended.
	Claims 53-76 are pending.
Claims 72-76 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 53-71 are under examination. 

Election/Restrictions
Applicant’s reply filed 08/18/2022 to the Requirement for Restriction/Election mailed 06/20/2022 is acknowledged.
Applicant has elected without traverse the invention of Group 1, drawn to an adeno-associated viral (AAV) genome, a vector comprising thereof, a cell comprising thereof, and a pharmaceutical composition comprising thereof.
Claims 72-76 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/18/2022.
Applicant has further completed the following group restriction elections:
Applicant has elected the invention of SEQ ID NO: 918, as the modulatory polynucleotide antisense strand sequence.
Applicant has elected the invention of SEQ ID NO: 1079, as the modulatory polynucleotide sense strand sequence.
Applicant has elected the invention of SEQ ID NO: 1335, as the nucleotide sequence encoding the antisense strand sequence.
Applicant has elected the invention of SEQ ID NO: 1331, as the nucleotide sequence encoding the sense strand sequence.
Applicant has elected the invention of SEQ ID NO: 1380, as the first inverted terminal repeat (ITR) sequence.
Applicant has elected the invention of SEQ ID NO: 1382, as the second ITR sequence.
Applicant has elected the invention of SEQ ID NO: 1410, as the promoter sequence.
Applicant has elected the invention of SEQ ID NO: 1163, as the modulatory polynucleotide 5’ flanking region.
Applicant has elected the invention of SEQ ID NO: 1178, as the modulatory polynucleotide 3’ flanking region.
Applicant has elected the invention of SEQ ID NO: 1172, as the modulatory polynucleotide loop region.
Applicant has elected the invention of SEQ ID NO: 1262, as the modulatory polynucleotide molecule.
Applicant has elected the invention of SEQ ID NO: 1408, as the enhancer.
Applicant has elected the invention of TCGAG, as the multiple cloning site (MCS).
Applicant has elected the invention of SEQ ID NO: 1417, as the intron sequence.
Applicant has elected the invention of SEQ ID NO: 1416, as the exon sequence.
Applicant has elected the invention of SEQ ID NO: 1420, as the polyA signal sequence region.
Because applicant did not distinctly and specifically point out the supposed errors in any of the above group restriction requirements, each election has been treated as an election without traverse (MPEP § 818.01(a)).

	
Priority
	The instant application 16/611,041 was filed on 11/05/2019. This application is a National Stage of International Application No. PCT/US18/31117 filed 05/04/2018, claiming priority based on U.S. Provisional Patent Applications 62/501,786 filed 05/05/2017; 62/507,921 filed 05/18/2017; and 62/520,086 filed 06/15/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/05/2019; 11/26/2019; 02/13/2020; 02/16/2022; and 08/18/2022 have been considered.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
	Claims 53 and 64 are objected to because of the following informalities:
	The phrase “a promoter comprises” in line 9 of claim 53 should be “a promoter comprising”. Appropriate action is required.
Claim 53 recites the abbreviations CBA, CMV, PGK, UBC, GUSB, NSE, MeCP2, and GFAP without first identifying each element by its complete name prior to using the abbreviations. Each element should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses, e.g. Epidermal Growth Factor (EGF). Appropriate action is required.
Claim 64 recites the abbreviations miRNA and polyA without first identifying each element by its complete name prior to using the abbreviations. Each element should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses, e.g. Epidermal Growth Factor (EGF). Appropriate action is required.

	
	Improper Markush Grouping
	Claims 53-71 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
	The Markush grouping of SEQ ID NOs: 1410, 1411-141 directed to alternative promoter sequences, as recited claim 53, is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
	The chemical compounds represented by the alternative promoter sequences, i.e. each member of the Markush grouping of SEQ ID NOs: 1410, 1411-141, do not share both a substantial structural feature and a common use that flows from the substantial structural feature. In this case, each alternative sequence is structurally different and distinct, and therefore each alternative possesses functionally distinct properties. In particular, the specification discloses that each member of the Markush grouping of SEQ ID NOs: 1410, 1411-141 is not a promoter sequence. For example, page 29 of the specification discloses that SEQ ID NO: 141 is directed to AAV24.1 and not a promoter. For these reasons, the Markush grouping of SEQ ID NOs: 1410, 1411-141 is improper.
Dependent claims are included in the basis of the rejection because they incorporate by reference the improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.


	Claims 53-71 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
	The Markush grouping of SEQ ID NOs: 918, 920, 914-917, 919, 921-1013 directed to alternative antisense strand sequences, as recited claim 53, is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
	The chemical compounds represented by the alternative antisense strand sequences, i.e. each member of the Markush grouping of SEQ ID NOs: 918, 920, 914-917, 919, 921-1013, do not share both a substantial structural feature and a common use that flows from the substantial structural feature. In this case, each alternative antisense strand sequence is structurally different and distinct, and therefore each alternative possesses functionally distinct binding targets and inhibitory activities. There is no evidence of record that the members of the Markush grouping of SEQ ID NOs: 918, 920, 914-917, 919, 921-1013 share a substantial structural feature. Although the specification functionally describes the antisense strand sequences of SEQ ID NOs: 918, 920, 914-917, 919, 921-1013 as possessing binding specificity for the Huntingtin (HTT) gene, this is not sufficient to establish a shared substantial structural feature and a common use that flows from the substantial structural feature. Rather, each alternative possesses a different and distinct sequence, and therefore each alternative functionally hybridizes to different and distinct target sequences. Indeed, the alternative sequences are not known to be functionally equivalent in the specification or in the art, and there is no evidence of record that the alternatives possess the same HTT inhibitory function such that any randomly or arbitrarily selected sequence shows the same, equivalent function. For these reasons, the Markush grouping of SEQ ID NOs: 918, 920, 914-917, 919, 921-1013 is improper.
Claim 54 is included in the basis of this rejection because the claim repeats the same improper Markush grouping of SEQ ID NOs: 918, 920, 914-917, 919, 921-1013 identified above. 
Claim 56 is included in the basis of this rejection because, although the claim recites a smaller subset of the improper Markush grouping identified above, the claim does not correct the deficiencies discussed above.
Dependent claims are included in the basis of the rejection because they incorporate by reference the improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.


	Claims 55-56 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
	The Markush grouping of SEQ ID NOs: 1079, 1082, 1044, 1014-1043, 1045-1078, 1080, 1081, 1083-1160, directed to alternative sense strand sequences, as recited claim 55, is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
	The chemical compounds represented by the alternative sense strand sequences, i.e. each member of the Markush grouping of SEQ ID NOs: 1079, 1082, 1044, 1014-1043, 1045-1078, 1080, 1081, 1083-1160, do not share both a substantial structural feature and a common use that flows from the substantial structural feature. In this case, each alternative sense strand sequence is structurally different and distinct. Therefore, each alternative would hybridize to structurally different and distinct antisense strand sequences and possess functionally distinct binding affinities thereto. There is no evidence of record that the members of the Markush grouping of SEQ ID NOs: 1079, 1082, 1044, 1014-1043, 1045-1078, 1080, 1081, 1083-1160 share a substantial structural feature. Although the specification functionally describes the sense strand sequences of SEQ ID NOs: 1079, 1082, 1044, 1014-1043, 1045-1078, 1080, 1081, 1083-1160 as functionally capable of hybridizing to one or more antisense strand sequences targeting the Huntingtin (HTT) gene, this is not sufficient to establish a shared substantial structural feature and a common use that flows from the substantial structural feature. Rather, each alternative possesses a different and distinct sequence, and therefore each alternative functionally hybridizes to different and distinct antisense strand sequences with functionally distinct binding affinities thereto. Indeed, the alternative sequences are not known to be functionally equivalent in the specification or in the art, and there is no evidence of record that the alternatives possess the same function such that any randomly or arbitrarily selected sequence shows the same, equivalent function. For these reasons, the Markush grouping of SEQ ID NOs: 1079, 1082, 1044, 1014-1043, 1045-1078, 1080, 1081, 1083-1160 is improper.
Claim 56 is included in the basis of this rejection because, although the claim recites a smaller subset of the improper Markush grouping identified above, the claim does not correct the deficiencies discussed above.
Dependent claims are included in the basis of the rejection because they incorporate by reference the improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

	Claim 57 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
	The Markush grouping of SEQ ID NOs: 1335, 1351, 1336, 1333, 1334, 1337-1345, 1350 directed to alternative nucleotide sequences encoding the antisense strand sequence, as recited claim 57, is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
	The chemical compounds represented by the alternative nucleotide sequences encoding the antisense strand sequence, i.e. each member of the Markush grouping of SEQ ID NOs: 1335, 1351, 1336, 1333, 1334, 1337-1345, 1350, do not share both a substantial structural feature and a common use that flows from the substantial structural feature. In this case, each alternative encoding nucleotide sequence is directed to a structurally different and distinct encoded antisense strand sequence, and therefore each alternative is directed to an encoded antisense strand sequence possessing functionally distinct binding targets and inhibitory activities. There is no evidence of record that the members of the Markush grouping of SEQ ID NOs: 1335, 1351, 1336, 1333, 1334, 1337-1345, 1350 share a substantial structural feature. Although the specification functionally describes the encoding nucleotide sequences of SEQ ID NOs: 1335, 1351, 1336, 1333, 1334, 1337-1345, 1350 as encoding antisense strand sequences possessing binding specificity for the Huntingtin (HTT) gene, this is not sufficient to establish a shared substantial structural feature and a common use that flows from the substantial structural feature. Rather, each alternative possesses a different and distinct sequence, and therefore each alternative encodes a structurally different and distinct antisense strand sequence that functionally hybridizes to different and distinct target sequences. Indeed, the alternative sequences are not known to be functionally equivalent in the specification or in the art, and there is no evidence of record that the alternatives encode antisense strand sequences possessing the same HTT inhibitory function such that any randomly or arbitrarily selected sequence shows the same, equivalent function. For these reasons, the Markush grouping of SEQ ID NOs: 1335, 1351, 1336, 1333, 1334, 1337-1345, 1350 is improper.
Dependent claims are included in the basis of the rejection because they incorporate by reference the improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.


	Claim 57 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
	The Markush grouping of SEQ ID NOs: 1331, 1349, 1309, 1280-1308, 1310-1330, 1332, 1348, directed to alternative nucleotide sequences encoding the sense strand sequence, as recited claim 57, is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
	The chemical compounds represented by the alternative nucleotide sequences encoding the sense strand sequence, i.e. each member of the Markush grouping of SEQ ID NOs: 1331, 1349, 1309, 1280-1308, 1310-1330, 1332, 1348, do not share both a substantial structural feature and a common use that flows from the substantial structural feature. In this case, each alternative encoding nucleotide sequence is directed to a structurally different and distinct encoded sense strand sequence, and each alternative encoded sense strand sequence would hybridize to structurally different and distinct antisense strand sequences and possess functionally distinct binding affinities thereto. There is no evidence of record that the members of the Markush grouping of SEQ ID NOs: 1331, 1349, 1309, 1280-1308, 1310-1330, 1332, 1348 share a substantial structural feature. Although the specification functionally describes the nucleotide sequences of SEQ ID NOs: 1331, 1349, 1309, 1280-1308, 1310-1330, 1332, 1348 as encoding sense strand sequences functionally capable of hybridizing to one or more antisense strand sequences targeting the Huntingtin (HTT) gene, this is not sufficient to establish a shared substantial structural feature and a common use that flows from the substantial structural feature. Rather, each alternative possesses a different and distinct sequence, and therefore each alternative is directed to a sense strand sequence that functionally hybridizes to different and distinct antisense strand sequences with functionally distinct binding affinities thereto. Indeed, the alternative sequences are not known to be functionally equivalent in the specification or in the art, and there is no evidence of record that the alternatives possess the same function such that any randomly or arbitrarily selected sequence shows the same, equivalent function. For these reasons, the Markush grouping of SEQ ID NOs: 1331, 1349, 1309, 1280-1308, 1310-1330, 1332, 1348 is improper.
Dependent claims are included in the basis of the rejection because they incorporate by reference the improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.


	Claims 62, 66-67 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
	The Markush grouping of SEQ ID NOs: 1262, 1347, 1250, 1183-1249, 1251-
1261, 1263-1279, 1346, directed to alternative modulatory polynucleotides, as recited claim 62, is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
	The chemical compounds represented by the alternative modulatory polynucleotides, i.e. each member of the Markush grouping of SEQ ID NOs: 1262, 1347, 1250, 1183-1249, 1251-
1261, 1263-1279, 1346, do not share both a substantial structural feature and a common use that flows from the substantial structural feature. In this case, each alternative modulatory polynucleotide is structurally different and distinct, and therefore each alternative possesses functionally distinct binding targets and inhibitory activities. There is no evidence of record that the members of the Markush grouping of SEQ ID NOs: 1262, 1347, 1250, 1183-1249, 1251-1261, 1263-1279, 1346 share a substantial structural feature. Although the specification functionally describes the modulatory polynucleotides of SEQ ID NOs: 1262, 1347, 1250, 1183-1249, 1251-1261, 1263-1279, 1346 as possessing binding specificity and inhibitory activity for the Huntingtin (HTT) gene, this is not sufficient to establish a shared substantial structural feature and a common use that flows from the substantial structural feature. Rather, each alternative possesses a different and distinct sequence. Therefore the alternatives possess different and distinct inhibitory activities for the HTT gene and further hybridize to different and distinct target sequences of the HTT gene. Indeed, the alternative sequences are not known to be functionally equivalent in the specification or in the art, and there is no evidence of record that the alternatives possess the same HTT inhibitory function such that any randomly or arbitrarily selected sequence shows the same, equivalent function. For these reasons, the Markush grouping of SEQ ID NOs: 1262, 1347, 1250, 1183-1249, 1251-1261, 1263-1279, 1346 is improper.
Claim 66 is included in the basis of this rejection because the claim repeats the same improper Markush grouping of SEQ ID NOs: 1262, 1347, 1250, 1183-1249, 1251-1261, 1263-1279, 1346 identified above. 
Claim 67 is included in the basis of this rejection because, although the claim recites a smaller subset of the improper Markush grouping identified above, the claim does not correct the deficiencies discussed above.
Dependent claims are included in the basis of the rejection because they incorporate by reference the improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are drafted in such a way that the subject matter Applicant is attempting to claim is generally unclear and indefinite.
	Claim 53 recites that the encoded antisense strand sequence comprises “a nucleotide sequences” at least 80% identical to the nucleotide sequences of any one of SEQ ID NOs: 918, 920, 914-917, 919, or 921-1013. It is unclear if “a nucleotide sequences” requires selection of one or more than one of the nucleotide sequences of SEQ ID NOs: 918, 920, 914-917, 919, 921-1013.
	Claim 53 recites “a promoter comprises” a CBA promoter, a CMV promoter, a PGK promoter, an H1 promoter a T7 promoter, a UBC promoter, a GUSB promoter, an NSE promoter, a synapsin promoter, a MeCP2 promoter, or a GFAP promoter. The recitation is generally narrative and should be “a promoter comprising”.
	Claims 53 and 63 recite that the promoter comprises the nucleotide sequence of any one of SEQ ID NOs: 1410, 1411-141. However, the specification discloses that one or more of SEQ ID NOs: 1410, 1411-141 is not a promoter sequence. For example, page 29 of the specification discloses that SEQ ID NO: 141 is directed to AAV24.1 and not a promoter. Therefore, the meaning of “a promoter” in the claims is generally unclear and indefinite. 
	Claims 53 and 63 recite that the second ITR sequence comprises the nucleotide sequence of any one of SEQ ID NOs: 1382, 1380, 1381, 1383, or 1384. However, the specification discloses that one or more of SEQ ID NOs: 1382, 1380, 1381, 1383, 1384 is not an ITR sequence. For example, page 192 discloses that SEQ ID NO: 1384 is directed to a multiple cloning site and not an ITR sequence. Therefore, the meaning of “a second ITR” in the claims is generally unclear and indefinite.
	Claim 62 recites that “the modulatory polynucleotide comprises: (i) the nucleotide sequence of any one of SEQ ID NOs: 1262, 1347, 1250, 1183-1249, 1251-1261, 1263-1279 or 1346; (ii) the nucleotide sequence of SEQ ID NO: 1262; (iii) the nucleotide sequence of SEQ ID NO: 1347; (iv) the nucleotide sequence of SEQ ID NO: 1250”. The recitation is missing a conjunction (and/or statement) between paragraphs (iii) and (iv). Therefore, it is unclear if the elements are recited in the alternative and/or as a single combination.
Claim 64 recites “(ii) a multiple cloning site (MCS), e.g., at least 1 or at least 2 MCSs; (iii) an intron, e.g., at least 1, 2, or 3 introns; (iv) an exon, e.g., at least 1, 2, or 3 exons”. The phrase “e.g.” is considered to be equivalent to the phrase “for example”. The phrase “e.g.” or “for example” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The meaning of the phrase “Ie1” in claim 65 is unclear. The term “Ie1” is defined neither by the claims nor specification, and one of ordinary skill in the art would not be reasonably apprised of the meaning and scope of the phrase “Ie1”.
Claim 65 recites “the polyA signal sequence region a rabbit globin polyadenylation signal sequence region”. The recitation is grammatically unsound. It is unclear if Applicant is attempting to recite “the polyA signal sequence region comprising a rabbit globin polyadenylation signal sequence region”
Claim 68 recites “wherein the AAV capsid protein comprises an AAV1 capsid protein or variant thereof, an AAV5 capsid protein or variant thereof, or an AAV9 capsid protein or a variant thereof”. The meaning of a “variant” of AAV1 capsid protein, AAV5 capsid protein, or AAV9 capsid protein is defined neither by the claims nor specification, and one of ordinary skill in the art would not be reasonably apprised of the meaning and scope of the claimed “variant[s]” of capsid protein, AAV5 capsid protein, and AAV9 capsid protein. For example, it is not clear if a “variant” of AAV1 capsid protein, AAV5 capsid protein, or AAV9 capsid protein embraces any AAV capsid protein.
Claims 59-61 recite “a 5’ flanking region” and “a 3’ flanking region”. The meaning of the phrases “a 5’ flanking region” and “a 3’ flanking region” are defined neither by the claims nor specification, and one of ordinary skill in the art would not be reasonably apprised of the meaning and scope of the phrases “a 5’ flanking region” and “a 3’ flanking region” as recited in claims 59-61. For example, it is unclear if “a 5’ flanking region” and “a 3’ flanking region” refers to any sequence immediately flanking the 5’ end and 3’ end of a loop region. Another example, it is unclear if “a 5’ flanking region” and “a 3’ flanking region” are features of a miRNA or a pre-miRNA encoded by the AAV genome. Another example, it is unclear if whether “a 5’ flanking region” and “a 3’ flanking region” are non-functional filler sequences of the AAV genome.
For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 53-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.
The claims recite that the promoter comprises the nucleotide sequence of any one of SEQ ID NOs: 1410, 1411-141. However, the specification as originally filed discloses that one or more of SEQ ID NOs: 1410, 1411-141 is not a promoter sequence. For example, page 29 of the specification discloses that SEQ ID NO: 141 is directed to AAV24.1 and not a promoter. Therefore, the limitation that the promoter is selected from the group of SEQ ID NOs: 1410, 1411-141 is directed to new matter. Dependent claims 54-71 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.


Claims 53-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.
The claims recite that second ITR sequence comprises the nucleotide sequence of any one of SEQ ID NOs: 1382, 1380, 1381, 1383, or 1384. However, the specification discloses that one or more of SEQ ID NOs: 1382, 1380, 1381, 1383, 1384 is not an ITR sequence. For example, page 192 discloses that SEQ ID NO: 1384 is directed to a multiple cloning site and not an ITR sequence. Therefore, the limitation that the second ITR sequence is selected from the group of SEQ ID NOs: 1382, 1380, 1381, 1383, or 1384 is directed to new matter. Dependent claims 54-71 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.

Claims 53, 55, 57-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a lack of written description rejection.
This rejection is directed to SEQ ID NO: 918 as being Applicant’s elected antisense strand sequence. The antisense strand sequences of SEQ ID NOs: 920, 914-917, 919, 921-1013 are withdrawn from consideration as being directed to a non-elected invention.
The claims are directed to inhibitory RNA molecules targeting the Huntington (HTT) gene comprising an antisense (guide) strand sequence at least 80% identical to SEQ ID NO: 918. Accordingly, the claims are directed to a broad genus of structurally undisclosed antisense (guide) strand sequences having as little as 80% sequence identity to SEQ ID NO: 918 and possessing the functional property of hybridizing to a target sequence of the HTT gene and inhibiting the expression thereof. It is further noted that the “antisense” or “guide” strand sequence of an inhibitory RNA refers to the sequence which hybridizes to a particular “target sequence” of the HTT mRNA transcript. Therefore, changes in the sequence of the “antisense” or “guide” strand would also change the “target sequence” to which the antisense or guide strand hybridizes to. Accordingly, the broad genus of structurally undisclosed antisense (guide) strand sequences having as little as 80% sequence identity to SEQ ID NO: 918, as recited in the claims, embraces “target sequences” different and distinct from the “target sequence” of the antisense strand sequence of SEQ ID NO: 918 itself.
	Although the specification may disclose that the antisense strand sequence of SEQ ID NO: 918 hybridizes to a target sequence of the HTT gene and inhibits the expression thereof, the specification fails to disclose a variant of SEQ ID NO: 918 having as little as 80% identity thereto and possessing the functional property of hybridizing to a target sequence of the HTT gene and inhibiting the expression thereof. An adequate written description of a genus of antisense strand sequences requires more than a mere statement that it is part of the invention. What is required is either (1) a description of a common core structure shared among the members (species) of the functionally described genus or (2) a disclosure of a representative number of species of the functionally described genus. It is not sufficient to define a genus of antisense strand sequences solely by its desired biological property, i.e. hybridizing to a target sequence of the HTT gene and inhibiting the expression thereof, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any variant of SEQ ID NO: 918 capable of performing the required function. Also, naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, claiming all variants of SEQ ID NO: 918 having as little as 80% identity thereto without defining what means will do, or without disclosing a representative number of species, is not in compliance with the written description requirement. 
	Moreover, the structure of one structurally-undisclosed member of the functionally-defined genus of SEQ ID NO: 918 variants cannot be predicted a priori from the structure of another, known member of the functionally-defined genus of SEQ ID NO: 918 variants. Rather, discovery of all members of the functionally-defined genus, or a representative thereof, would necessarily require, the screening and testing of a vast number of inhibitory RNA molecules comprising different and distinct antisense strands, and different and distinct target sequences, for their ability to inhibit HTT gene expression by trial and error experimentation. Indeed, the working examples of the instant application shows the necessity of trial and error experimentation. Paragraph 858 discloses that modulatory polynucleotides differing in their antisense strand sequence provide very variable results and many of the modulatory polynucleotides tested did not function properly.
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of antisense (guide) strand sequences having as little as 80% sequence identity to SEQ ID NO: 918 and possessing the functional property of hybridizing to a target sequence of the HTT gene and inhibiting the expression thereof, besides the SEQ ID NO: 918 itself, at the time the application was filed. Dependent claims 55, 57-71 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 53-62, 64-65, 68-71 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/302,140 (claim set filed 02/16/2022). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This rejection will not be held in abeyance. A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. See MPEP 804(I)(B)(1).
The copending claims are directed to an adeno-associated viral (AAV) vector genome comprising a nucleic acid sequence positioned between two inverted terminal repeats (ITRs), wherein the nucleic acid sequence encodes a sense strand sequence and an antisense strand sequence, wherein the sense strand sequence comprises SEQ ID NO: 168 and the antisense strand sequence comprises SEQ ID NO: 7. SEQ ID NOs: 7 and 168 of the copending application are identical to SEQ ID NOs: 918 and 1079 of the instant application.
The copending claims recite that the sense strand sequence and/or the antisense strand sequence comprises a 3’ overhang of at least 1 or 2 nucleotides.
The copending claims recite that the AAV vector genome comprises a promoter, an enhance, an intron region, and a polyA signal region.
The copending claims recite that the promoter comprises a CBA promoter, a CMV promoter, a PGK promoter, an H1 promoter a T7 promoter, a UBC promoter, a GUSB promoter, an NSE promoter, a synapsin promoter, a MeCP2 promoter, or a GFAP promoter.
The copending claims recite that the enhancer comprises a CMV enhancer.
The copending claims recite that the intron comprises a SV40 intron.
The copending claims recite that the capsid protein comprises an AAV1 capsid protein or a variant thereof, an AAV5 capsid protein or a variant thereof, or an AAV9 capsid protein or a variant thereof.
The copending claims recite a vector comprising the AAV vector genome.
The copending claims recite a host cell comprising the AAV vector genome, wherein the host cell is a mammalian cell, a medium spiny neuron, a cortical neuron, or an astrocyte.
The copending claims recite a pharmaceutical composition comprising an AAV particle comprising the AAV vector genome and a pharmaceutically acceptable excipient.
The copending claims recite that the AAV vector genome encodes a modulatory polynucleotide comprising, in 5’ to 3’ order, a 5’ flanking region, the sense strand sequence, a loop region, the antisense strand sequence, and a 3’ flanking region.
The copending claims recite that the 5’ flanking region comprises SEQ ID NO: 252. SEQ ID NO 252 of the copending application is identical to SEQ ID NO: 1163 of the instant application.
The copending claims recite that the loop region comprises SEQ ID NO: 261. SEQ ID NO: 261 of the copending application is identical to SEQ ID NO: 1172 of the instant application.
The copending claims recite that the 3’ flanking region comprises SEQ ID NO: 265. SEQ ID NO: 265 of the copending application is identical to SEQ ID NO: 1178 of the instant application.
The copending claims recite that the modulatory polynucleotide comprises SEQ ID NO: 349. SEQ ID NO: 349 of the copending application is identical to SEQ ID NO: 1262 of the instant application. SEQ ID NO: 1262 of the instant application comprises, in 5’ to 3’ order, the 5’ flanking region according to SEQ ID NO: 1163 (nucleotides 1-54), the sequence encoding the sense strand according to SEQ ID NO: 1331 (nucleotides 55-75), the loop region according to SEQ ID NO: 1172 (nucleotides 76-90), the sequence encoding the antisense strand according to SEQ ID NO: 1335 (nucleotides 91-111), and the 3’ flanking region according to SEQ ID NO: 1178 (nucleotides 111-163). SEQ ID NOs: 1331 and 1335 encode for the sense strand of SEQ ID NO: 1079 and the antisense strand of SEQ ID NO: 918, respectively.

Claim 63 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/302,140 (claim set filed 02/16/2022), as applied to claims 53-62, 64-65, 68-71 above; in view of WO 2016/172155 A9 to Sena-Esteves et al.; and US 2008/0019946 A1 to Nenoi et al.
	SEQ ID NO: 1410 of the instant application is directed to a CBA promoter. See Table 17 on page 247 of the instant application.
	The copending claims recite that the promoter is a CBA promoter. However, the copending claims do not recite a CBA promoter according to SEQ ID NO: 1410 of the instant application. Prior to the effective filing date of the instantly claimed invention, Sena-Esteves discloses a CBA promoter according to SEQ ID NO: 1 of WO 2016/172155 A9 that is identical to SEQ ID NO: 1410 of the instant application. See alignment between SEQ ID NO: 1410 of the instant application (Qy) and SEQ ID NO: 1 of WO 2016/172155 A9 (Db):

    PNG
    media_image1.png
    399
    652
    media_image1.png
    Greyscale

Therefore, it would have been prima facie obvious to one of ordinary skill in the art to substitute a CBA promoter (generic), as recited in the copending claims, with the CBA promoter according to SEQ ID NO: 1410 of the instant application, as taught by Sena-Esteves, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
	The copending claims recite that the AAV genome is flanked by two ITR sequences. However, the copending claims do not recite the ITR sequences of SEQ ID NOs: 1380 and 1382 of the instant application. Prior to the effective filing date of the instantly claimed invention, Nenoi discloses a left ITR according to SEQ ID NO: 4 of US 2008/0019946 A1 and a right ITR according to SEQ ID NO: 5 of US 2008/0019946 A1 (see paragraph 42), which are identical to SEQ ID NOs: 1380 and 1382 of the instant application, respectively. See alignment between SEQ ID NO: 1380 of the instant application (Qy) and SEQ ID NO: 4 of US 2008/0019946 A1 (Db):

    PNG
    media_image2.png
    263
    651
    media_image2.png
    Greyscale

	See alignment between SEQ ID NO: 1382 of the instant application (Qy) and SEQ ID NO: 5 of US 2008/0019946 A1 (Db):

    PNG
    media_image3.png
    269
    656
    media_image3.png
    Greyscale

Therefore, it would have been prima facie obvious to one of ordinary skill in the art to substitute a left ITR (generic), as recited in the copending claims, with the left ITR according to SEQ ID NO: 1380 of the instant application, as taught by Nenoi, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. In addition, it would have been prima facie obvious to one of ordinary skill in the art to substitute a right ITR (generic), as recited in the copending claims, with the right ITR according to SEQ ID NO: 1382 of the instant application, as taught by Nenoi, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 53-62, 64-65, 68-71 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0160091 A1 to Sah et al., claiming priority to U.S. Provisional Applications 62/338,113 filed 05/18/2016 and 62/485,049 filed 04/13/2017.
	Sah discloses a modulatory polynucleotide according to SEQ ID NO: 349. See Table 9 on page 33. SEQ ID NO: 349 of US 2019/0160091 A1 is identical to SEQ ID NO: 1262 of the instant application. SEQ ID NO: 1262 of the instant application comprises, in 5’ to 3’ order, the 5’ flanking region according to SEQ ID NO: 1163 (nucleotides 1-54), the sequence encoding the sense strand according to SEQ ID NO: 1331 (nucleotides 55-75), the loop region according to SEQ ID NO: 1172 (nucleotides 76-90), the sequence encoding the antisense strand according to SEQ ID NO: 1335 (nucleotides 91-111), and the 3’ flanking region according to SEQ ID NO: 1178 (nucleotides 111-163). SEQ ID NOs: 1331 and 1335 encode for the sense strand of SEQ ID NO: 1079 and the antisense strand of SEQ ID NO: 918, respectively. The same information can be found in provisional application 62/338,113 in the Sequence Listing and in Table 9 on page 46.
	Sah discloses that the modulatory polynucleotide is comprised in an adeno-associated viral (AAV) genome comprising a first inverted terminal repeat (ITR), the modulatory polynucleotide, and a second ITR. See paragraph 27. The same information can be found in provisional application 62/338,113 in claim 1 and paragraph 230.
	The modulatory polynucleotide is operably linked to a promoter, wherein the promoter is a CBA promoter. See paragraphs 265-267. The same information can be found in provisional application 62/338,113 in paragraphs 234-239.
	The vector genome further comprises a CMV enhancer. See paragraph 343. The same information can be found in provisional application 62/338,113 in paragraph 240.
	Sah discloses an AAV viral particle comprising the AAV viral genome and a capsid protein, wherein the AAV serotype is AAV1, AAV5, or AAV9. See paragraphs 16 and 282. The same information can be found in provisional application 62/338,113 in paragraphs 15, 185, and 194.
	Sah discloses a cell comprising the AAV genome, wherein the cell is a mammalian cell, a medium spiny neuron, a cortical neuron, or ab astrocyte. See paragraphs 407-412, 493. The same information can be found in provisional application 62/338,113 in paragraphs 302-307, and 388.
	Sah discloses a pharmaceutical composition comprising the AAV viral genome and a pharmaceutically acceptable carrier or excipient. See paragraphs 19, 40, 454-472. The same information can be found in provisional application 62/338,113 in paragraphs 18, 37, 349-367.
	Mueller discloses that the modulatory polynucleotide is a miRNA

	Claims 53, 55, 58-59, 61, 64-65, 68-71 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0094264 A1 to Mueller et al., claiming priority to U.S. Provisional Application 62/398,487 filed 09/22/2016.
	Mueller discloses an AAV genome comprising a first ITR, a CBA promoter operably linked to a nucleic acid encoding a modulatory polynucleotide comprising a sense strand sequence and an antisense strand sequence, and a second ITR, wherein the antisense strand sequence comprises SEQ ID NO: 7 of US 2018/0094264 A1. See paragraphs 4-12. The same information can be found in provisional application 62/398,487 on pages 1-2 and in the Sequence Listing. SEQ ID NO: 7 of US 2018/0094264 A1 shares 92.4% identity with and differs by a single nucleic acid from SEQ ID NO: 1335 of the instant application. See alignment between SEQ ID NO: 1335 of the instant application (Qy) and SEQ ID NO: 7 of US 2018/0094264 A1 (Db):

    PNG
    media_image4.png
    175
    880
    media_image4.png
    Greyscale

	SEQ ID NO: 1335 of the instant application encodes for SEQ ID NO: 918 of the instant application. Accordingly, SEQ ID NO: 7 of US 2018/0094264 A1 encodes for an antisense strand sequence sharing 92.4% identity with and differing by a single nucleic acid from SEQ ID NO: 918 of the instant application.
	Mueller discloses that the modulatory polynucleotide comprises SEQ ID NO: 22 of US 2018/0094264 A1. See paragraph 5. The same information can be found in provisional application 62/398,487 on pages 1-2 and in the Sequence Listing. SEQ ID NO: 22 of US 2018/0094264 A1 shares 92.4% identity with and comprises a sequence differing by a single nucleic acid from SEQ ID NO: 1331 of the instant application. See alignment between SEQ ID NO: 1331 of the instant application (Qy) and SEQ ID NO: 22 of US 2018/0094264 A1 (Db):

    PNG
    media_image5.png
    185
    868
    media_image5.png
    Greyscale

	SEQ ID NO: 1331 of the instant application encodes for SEQ ID NO: 1079 of the instant application. Accordingly, SEQ ID NO: 22 of US 2018/0094264 A1 encodes for a sense strand sequence sharing 92.4% identity with and comprising a sequence differing by a single nucleic acid from SEQ ID NO: 1079 of the instant application.
	Mueller discloses that the modulatory polynucleotide comprises a loop region. The loop region is positioned between the antisense strand sequence and the sense strand sequence as to form a hairpin or stem-loop structure. See paragraph 67. The same information can be found in provisional application 62/398,487 on page 14.
	Mueller discloses that the AAV genome further comprises a CMV enhancer. See paragraph 80. The same information can be found in provisional application 62/398,487 on page 18. 
	Mueller discloses an AAV viral particle comprising the AAV genome and an AAV capsid protein, wherein the AAV capsid protein is AAV5 or AAV9 capsid protein. See paragraphs 88-90. The same information can be found in provisional application 62/398,487 on pages 21-22.
	Mueller discloses a cell comprising the AAV viral genome, wherein the cell is a mammalian cell. See paragraphs 15 and 96. The same information can be found in provisional application 62/398,487 on pages 2 and 24.
	Mueller discloses a pharmaceutical comprising the AAV particle and a pharmaceutically acceptable carrier or excipient. See paragraphs 103-106, 112-113. The same information can be found in provisional application 62/398,487 on pages 26-28.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0160091 A1 to Sah et al., claiming priority to U.S. Provisional Applications 62/338,113 filed 05/18/2016 and 62/485,049 filed 04/13/2017, as applied to claims 53-62, 64-65, 68-71 above; in view of WO 2016/172155 A9 to Sena-Esteves et al.; and US 2008/0019946 A1 to Nenoi et al.
	SEQ ID NO: 1410 of the instant application is directed to a CBA promoter. See Table 17 on page 247 of the instant application.
	Sah discloses that the promoter is a CBA promoter. See paragraphs 265-267. The same information can be found in provisional application 62/338,113 in paragraphs 234-239. However, Sah does not disclose a CBA promoter according to SEQ ID NO: 1410 of the instant application. Prior to the effective filing date of the instantly claimed invention, Sena-Esteves discloses a CBA promoter according to SEQ ID NO: 1 of WO 2016/172155 A9 that is identical to SEQ ID NO: 1410 of the instant application. See alignment between SEQ ID NO: 1410 of the instant application (Qy) and SEQ ID NO: 1 of WO 2016/172155 A9 (Db):

    PNG
    media_image1.png
    399
    652
    media_image1.png
    Greyscale

Therefore, it would have been prima facie obvious to one of ordinary skill in the art to substitute a CBA promoter (generic), as taught by Sah, with the CBA promoter according to SEQ ID NO: 1410 of the instant application, as taught by Sena-Esteves, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
	Sah discloses that the AAV genome is flanked by two ITR sequences. See paragraph 27. The same information can be found in provisional application 62/338,113 in claim 1 and paragraph 230. However, Sah does not disclose the ITR sequences according to SEQ ID NOs: 1380 and 1382 of the instant application. Prior to the effective filing date of the instantly claimed invention, Nenoi discloses a left ITR according to SEQ ID NO: 4 of US 2008/0019946 A1 and a right ITR according to SEQ ID NO: 5 of US 2008/0019946 A1 (see paragraph 42), which are identical to SEQ ID NOs: 1380 and 1382 of the instant application, respectively. See alignment between SEQ ID NO: 1380 of the instant application (Qy) and SEQ ID NO: 4 of US 2008/0019946 A1 (Db):

    PNG
    media_image2.png
    263
    651
    media_image2.png
    Greyscale

	See alignment between SEQ ID NO: 1382 of the instant application (Qy) and SEQ ID NO: 5 of US 2008/0019946 A1 (Db):

    PNG
    media_image3.png
    269
    656
    media_image3.png
    Greyscale

Therefore, it would have been prima facie obvious to one of ordinary skill in the art to substitute a left ITR (generic), as taught by Sah, with the left ITR according to SEQ ID NO: 1380 of the instant application, as taught by Nenoi, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. In addition, it would have been prima facie obvious to one of ordinary skill in the art to substitute a right ITR (generic), as taught by Sah, with the right ITR according to SEQ ID NO: 1382 of the instant application, as taught by Nenoi, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 


Claim 63 is rejected under 35 U.S.C. 103 as being anticipated by US 2018/0094264 A1 to Mueller et al., claiming priority to U.S. Provisional Application 62/398,487 filed 09/22/2016, as applied to claims 53, 55, 58-59, 61, 64-65, 68-71 above; in view of WO 2016/172155 A9 to Sena-Esteves et al.; and US 2008/0019946 A1 to Nenoi et al.
	SEQ ID NO: 1410 of the instant application is directed to a CBA promoter. See Table 17 on page 247 of the instant application.
	Mueller discloses that the promoter is a CBA promoter. See paragraph 8. The same information can be found in provisional application 62/398,487 on pages 1-2. However, Mueller does not disclose a CBA promoter according to SEQ ID NO: 1410 of the instant application. Prior to the effective filing date of the instantly claimed invention, Sena-Esteves discloses a CBA promoter according to SEQ ID NO: 1 of WO 2016/172155 A9 that is identical to SEQ ID NO: 1410 of the instant application. See alignment between SEQ ID NO: 1410 of the instant application (Qy) and SEQ ID NO: 1 of WO 2016/172155 A9 (Db):

    PNG
    media_image1.png
    399
    652
    media_image1.png
    Greyscale

Therefore, it would have been prima facie obvious to one of ordinary skill in the art to substitute a CBA promoter (generic), as taught by Mueller, with the CBA promoter according to SEQ ID NO: 1410 of the instant application, as taught by Sena-Esteves, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
	Mueller discloses that the AAV genome is flanked by two ITR sequences. See paragraphs 4-12. The same information can be found in provisional application 62/398,487 on pages 1-2. However, Mueller does not disclose the ITR sequences according to SEQ ID NOs: 1380 and 1382 of the instant application. Prior to the effective filing date of the instantly claimed invention, Nenoi discloses a left ITR according to SEQ ID NO: 4 of US 2008/0019946 A1 and a right ITR according to SEQ ID NO: 5 of US 2008/0019946 A1 (see paragraph 42), which are identical to SEQ ID NOs: 1380 and 1382 of the instant application, respectively. See alignment between SEQ ID NO: 1380 of the instant application (Qy) and SEQ ID NO: 4 of US 2008/0019946 A1 (Db):

    PNG
    media_image2.png
    263
    651
    media_image2.png
    Greyscale

	See alignment between SEQ ID NO: 1382 of the instant application (Qy) and SEQ ID NO: 5 of US 2008/0019946 A1 (Db):

    PNG
    media_image3.png
    269
    656
    media_image3.png
    Greyscale

Therefore, it would have been prima facie obvious to one of ordinary skill in the art to substitute a left ITR (generic), as taught by Mueller, with the left ITR according to SEQ ID NO: 1380 of the instant application, as taught by Nenoi, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. In addition, it would have been prima facie obvious to one of ordinary skill in the art to substitute a right ITR (generic), as taught by Mueller, with the right ITR according to SEQ ID NO: 1382 of the instant application, as taught by Nenoi, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

	Claim 60 is rejected under 35 U.S.C. 103 as being anticipated by US 2018/0094264 A1 to Mueller et al., claiming priority to U.S. Provisional Application 62/398,487 filed 09/22/2016, as applied to claims 53, 55, 58-59, 61, 64-65, 68-71 above; in view of WO 2016/077689 A1 to Hou et al., of record in IDS.
	Mueller does not disclose the 3’ flanking region according to SEQ ID NO: 1178 of the instant application. Prior to the effective filing date of the instantly claimed invention, Hou discloses a modulatory polynucleotide comprising a 3’ flanking region according to SEQ ID NO: 11 of WO 2016/077689 A1 (see Table 2 on page 13) that is identical to SEQ ID NO: 1178 of the instant application. See alignment between SEQ ID NO: 1178 of the instant application (Qy) and SEQ ID NO: 11 of WO 2016/077689 A1 (Db):

    PNG
    media_image6.png
    131
    649
    media_image6.png
    Greyscale

Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a 3’ flanking region (generic), as taught by Mueller, with the 3’ flanking region according to SEQ ID NO: 1178 of the instant application, as taught by Hou, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633